FROM SURRY.
From this statement of facts it appears that the rights of the parties litigant depended upon a question reserved; and that question was submitted to this Court for its decision. To decide for either of the parties, when that question can not be understood, would be to decide in the dark without regard to their rights. To get clear of this difficulty we can take but one course, and that is to grant a new trial; by which means the question *Page 160 
may be again made, if those concerned think proper. This has been heretofore done. Hatton v. Dew, 4 N.C. 137.
PER CURIAM.                                          New Trial.
Cited: Brown v. Kyle, 47 N.C. 443.